Appeal by the defendant from a judgment of the County Court, Nassau County (Baker, J.), rendered December 10, 1987, convicting him of burglary in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Viewing the evidence in the light most favorable to the prosecution (see, People v Contes, 60 NY2d 620, 621), we find that it was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt.
The defendant contends for the first time on appeal that the court erred in excluding certain hearsay testimony relevant to his "innocent mind” defense. However, since the defendant neither objected to the court’s ruling nor made any offer of proof as to the nature, purpose or source of the hearsay, he failed to preserve the alleged error of law for appellate review (see, CPL 470.05 [2]; People v Black, 138 AD2d 498, 499; People v Billups, 132 AD2d 612, 613; People v Zambrano, 114 AD2d 872). Under the circumstances, we decline to review it in the exercise of our interest of justice jurisdiction.
Finally, we note that the defendant’s sentence was not excessive (see, People v Suitte, 90 AD2d 80). Bracken, J. P., Sullivan, O’Brien and Ritter, JJ., concur.